—In a proceeding to dissolve a corporation pursuant to Business Corporation Law § 1104, Jerome Rosen appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Garry, J.), dated July 9, 2001, as granted that branch of the petitioner’s motion which was to confirm, in part, the report of a Special Referee.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the appellant’s contentions, the Special Referee did not exceed his authority, and his findings were “substantially supported by the record” (Pittoni v Boland, 278 AD2d 396; see CPLR 4311; Matter of Eagle Ins. Co. v Suleymanova, 289 AD2d 404; Matter of Lipsky v Koplen, 282 AD2d 462; Stone v Stone, 229 AD2d 388). Accordingly, the Supreme Court properly confirmed, in part, the report of the Special Referee.
The appellant’s remaining contentions are without merit. Santucci, J.P., Feuerstein, Luciano and Schmidt, JJ., concur.